Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9, 10-20 rejected on the ground of no statutory double patenting as being unpatentable over claim 10 of U.S. Patent No 10871815. Although the claims at issue are not identical, they are not patentably distinct from each other because anticipates the limitation of the instant application
	Claim 1 and corresponding claim listed below rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10871815 in view of Ohtani [20100125742]
Reference patent teaches most of the limitation but does not explicitly teach  availability of the playback device to respond to a particular media service. 
However Ohtani [20100125742] teaches availability of the playback device to respond to a particular media service. [0009: “If the proxy server finds a request destined for a sleeping personal computer (PC), the server searches sets of responses corresponding to the request destined for the PC, the sets of responses being previously stored inside the server. If a pertinent one is found, the server returns it on behalf of the PC. If there is not any pertinent set, the proxy server restores the PC from its sleeping state. When the PC is restored to normal operation, a request is forwarded to the PC, prompting it to make a response”- and device responds with the stored response to the command service ]
It would have been obvious to person of ordinary skill in the art to combine teaching of reference patent and ohtani because both are directed toward mac address. Futhremore, Ohtani improves upon reference patent by being able to respond during the particular request or service such that the device operation can be run smoothly at all time.


Instant application(17122829) 
Patent no: 10871815 ( app no. 16147258)
1. A  network-connected playback device that provides knowledge of its network identity while changing power states, the method comprising: a processor; a network interface; non-volatile memory containing processor instructions that, when executed, direct the processor to: maintain a power state on a playback device, where the power state is in one power state of at least the states of: active and sleep; determine[[ing]] that a playback device is entering a power state of sleep state; send[[ing]] state information from the playback device to a central data repository over a network responsive to the determination that the playback device is entering sleep state, where state information comprises a MAC address of the playback device and availability of the playback device to respond to a particular media service; receive[[ing]] the state information about the playback device at a waking device from the central data repository;
+
2. The method of claim 1, further comprising: maintaining a power state on a playback device, where the power state is in one power state of at least the states of: active, standby, and sleep; broadcasting a MAC address associated with the playback device at a first predetermined time interval when the playback device is in the active power state; broadcasting the MAC address associated with the playback device at a second predetermined time interval when the playback device is in the standby power state; and ceasing broadcasting the MAC address when the playback device enters the sleep state.
1. (Currently amended) A method for maintaining knowledge of the network identity of a network-connected playback device while changing power states, the method comprising: determining that a playback device is entering a power state of sleep state; sending state information from the playback device to a central data repository over a network responsive to the determination that the playback device is entering sleep state, where state information comprises a MAC address of the playback device; receiving the state information about the playback device by a waking device sent from the central data repository; waking the playback device periodically at predetermined time intervals while in sleep state to listen for messages addressed to the MAC address of the playback device; and receiving a wake-up message at the playback device from the waking device and responding by changing from sleep state to active state.
3, 4 6-9
2-3, 5-8
11-20
10-19




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4,6, 8, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani [20100125742], in view of Sebastian et al [20200026339], further in view of Kay [20100122098]

As to claim 1, 
Ohtani [20100125742] teaches A network-connected device that provides knowledge of its network identity while changing power states, the method comprising: 
a processor[ Fig. server1- it is inherent that server comprise processor]; a network interface [0096: “ The network interface 1007 is a device for connection, for example, with a telecommunication line such as a LAN (local area network) or a WAN (wide area network).”] ;  direct the processor to: maintain a power state on a playback device, where the power state is in one power state of at least the states of: active and sleep [and 0037: “when the server 1 is put into sleep mode, the sleep processing portion 101 of the server 1 informs the status notification portion 102 that the server is going into sleep mode ” and 0036: “ The server wakeup processing portion 112 sends a request for restoring the server 1 from the sleep mode to the server 1”- mode is maintained until the request has been sent and 0033: “The address management portion 106 manages an alternative IP address and an alternative MAC address offered to the server 1. The server status management portion 107 manages the status of each of at least one server 1 under management. Where a request is received, the management portion 107 gives an instruction to each module.”];
determining that a device is entering a power state of sleep state [0037: “when the server 1 is put into sleep mode, the sleep processing portion 101 of the server 1 informs the status notification portion 102 that the server is going into sleep mode. ”]; 
sending state information from the device to a central data repository over a network responsive to the determination that the device is entering sleep state, 
where state information comprises a MAC address of the  [0037: “The status notification portion 102 sends a sleep invocation notification to the server status detection portion 105 of the proxy device 2 inside the LAN, together with the server's IP address and server's MAC address used by the server 1, to inform the detection portion 105 that the server 1 is put into sleep mode (step S201 of FIG. 2A). ”- proxy devices is equivalent to repository 0046: “On receiving the notification indicating the restoration from sleep mode from the server wakeup processing portion 112 of the proxy device 2, the server 1 performs a power restoration operation.”- proxy device is equivalent to central repository because device is network device and  device and availability of the playback device to respond to a particular media service [0009: “If the proxy server finds a request destined for a sleeping personal computer (PC), the server searches sets of responses corresponding to the request destined for the PC, the sets of responses being previously stored inside the server. If a pertinent one is found, the server returns it on behalf of the PC. If there is not any pertinent set, the proxy server restores the PC from its sleeping state. When the PC is restored to normal operation, a request is forwarded to the PC, prompting it to make a response ”- and device responds with the stored response to the command service ]; 
; receiving a wake-up message at the device from the waking device and responding by changing from sleep state to active state [0046: “On receiving the notification indicating the restoration from sleep mode from the server wakeup processing portion 112 of the proxy device 2, the server 1 performs a power restoration operation. In this case, the service monitor portion 104 monitors the status of a process that offers a predetermined service and issues a notification indicating the restoration to the status notification portion 102 at the instant when the service becomes executable. The status notification portion 102 gives a restoration completion notification indicating that the server 1 has been returned to normal operation to the server status detection portion 105 of the proxy device 2”]
But do not explicitly teach non-volatile memory 
Sebastian et al [20200026339] teaches non-volatile memory containing processor instructions that, when executed, [0065: “The term “storage medium” as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion. Such a medium may take many forms, including, but not limited to, non-volatile media, volatile media, and transmission media. Non-volatile media include, for example, optical disks, magnetic disks, or flash memory, such as data storage device 706” 0016: “The disclosed system provides for creating a guaranteed wakeup timer for the IoT devices. Such a guaranteed wakeup timer is a vendor specific change and may involve support from manufacturers of Iota device. The guaranteed wakeup timer period may be advertised along with other parameters of the Iota device. ”- IOT device is equivalent to playback devices. And abstract: “The Iota device is woken up from a power-save mode based on a guaranteed wakeup timer of the Iota device or a Wake-on-LAN packet sent to the Iota device by the switch.”  ]
It would have been obvious to person of ordinary skill in the art before the invention was filed to combine teaching of Ohtani and Sebastian because both are directed toward waking up device. Furthermore, Sebastian improves upon Ohtani by being able storing instruction in the non-volatile memory such that the instruction are stored permanently and used whenever required.

But does not explicitly teach receiving the state information about the device at a waking device from the central data repository 
However Kay [20100122098] teaches receiving the state information about the device at a waking device from the central data repository [0025: “when the headend equipment 300 sends a wake-up command that is addressed to the network edge device 200. The network edge device 200 receives the wake-up command, determines for which terminal device in the local area network it is intended and at 350 produces a wake-up command message (packet) to the appropriate terminal device, e.g., terminal device 100. ”- the three device are linked in the process of waking 350 is equivalent to respository, device 200 equivalent to waking device and terminal device 100 is equivalent to playback device , further see fig. 1.  ]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ohtani and Sebastian and Kay because all are directed toward waking a device. Furthermore, first edge device receiving signal from head end device to wake terminal device which is taught by Kay can be incorporated in ohtani and Sebastian which   improves upon Ohtani and Sebastian by being able to wake by the intermediate waking device such device can send particular command and ignore other data other wake up command of the device and control data traffic before waking.

As to claim 4, 
Ohtani teaches the central data repository is a cloud network [0006: “A first known technique for remotely restoring a server from sleep state via a network makes use of a magic packet. A magic packet is made of a packet consisting of 6 repetitions of 0xFF on an Ethernet frame followed by 16 repetitions of the MAC (Media Access Control) address of the server to be awakened. The magic packet is sent by broadcast. If the packet is received by a sleeping server, it is automatically wakened up and restored to normal operation.” And 0008: “a proxy server returns a response to the UPnP in place of a sleeping device. According to the need, the device is restored from the sleeping state. ”-proxy server is central repository.].  


As to claim 6, 
Sebastian et al teaches 6. The method of claim 1, where the playback device is not connected to an external power source [0064: “Computer system 700 can also be embedded in another device, for example, and without limitation, a mobile telephone, a personal digital assistant (PDA), a mobile audio player, a Global Positioning System (GPS) receiver, a video game console, and/or a television set top box.”- these devices are not connected to external power source].  


As to claim 8,
Ohtani teaches 8. The method of claim 1, where the wake-up message is unicast addressed to the playback device [0045: “The server status management portion 107 causes the server wakeup processing portion 112 to send a restoration instruction notification for instructing the server 1 to restore from sleep mode (step S206 of FIG. 2B). ”- sent to server only].  

As to claim 9,
Ohtani teaches the wake-up message is broadcast on a network that the playback device is connected to [0036: “The server status notification portion 111 sends broadcast packets to a LAN (local area network) with which the server 1 and proxy device 2 are connected to inform the LAN that the server 1 has entered sleep mode and that the virtual IF 109 acting as a proxy for the server 1 has been created inside the proxy device 2. The server wakeup processing portion 112 sends a request for restoring the server 1 from the sleep mode to the server 1.”].  


As to claim 12, 
Ohtani teaches sending state information from the playback device to a cloud network when the playback device enters the sleep state comprises sending state information from the playback device to a cloud network when the playback device enters the sleep state from standby state [0037: “when the server 1 is put into sleep mode, the sleep processing portion 101 of the server 1 informs the status notification portion 102 that the server is going into sleep mode. The status notification portion 102 sends a sleep invocation notification to the server status detection portion 105 of the proxy device 2 inside the LAN, together with the server's IP address and server's MAC address used by the server 1, to inform the detection portion 105 that the server 1 is put into sleep mode (step S201 of FIG. 2A). ”].

As to claim 13, 
Combination of Ohtani and Sebastian teach this claim according to the reasoning set forth in claim 1 supra. Furthermore, Ohtani teaches 0073-0074: ” After issuing the restoration instruction to the server wakeup processing portion 112, the server status management portion 107 updates the status of the pertinent server 1 in the server status management table to "waking" (step S505 of FIG. 5)…On receiving the restoration instruction notification from the server wakeup processing portion 112 of the proxy device 2, the wakeup instruction reception portion 301 of the server 1 gives an instruction for restoration from sleep mode to a restoration processing portion 302. ”- And Sebastian further teaches 0030: “The IoT device 110, the network switch device 112, the network controller device 114, and the network server device 130 are connected over the network 150 via respective communications modules 216, 218, 220, and 222. While communication module 216 is configured to interface with communications module 218, which is configured to interface with communications module 220, the communications modules 220 and 222 are configured to interface with the network 150 to send and receive information, such as data, requests, responses, and commands to other devices on the network. ” – request, command can be received and transmitted via interface and 0063: “subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer or IoT device having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described…Accordingly, in certain aspects a user of systems and methods as disclosed herein may perform at least some of the steps by accessing a cloud server through a network connection. ”- via user interface interaction can be performed for request, command and wakeup of the device.
As to claim 14, 
Ohtani teaches 14. The method of claim 13, where the input on a user interface on the waking device causing an instruction to cause the at least one playback device to come out of sleep state comprises detection of an input selecting the at least one playback device [0033: “The address management portion 106 manages an alternative IP address and an alternative MAC address offered to the server 1. The server status management portion 107 manages the status of each of at least one server 1 under management. Where a request is received, the management portion 107 gives an instruction to each module.” – based on the instruction received, selection is performed, and at least one meaning there can be multiple devices out of which one can be selected based on information received]
As to claim 15, 
Ohtani teaches 15. The method of claim 13, where the input on a user interface on the waking device causing an instruction to cause the at least one playback device to come out of sleep state comprises an instruction to a group controller, where the group controller is a controller for a group of playback devices to which the at least one playback device belongs, to have the group of playback devices play a media content [ 0062: “plural virtual interfaces can be created within one proxy device 2, the single proxy device 2 can act as a proxy for plural servers 1. ”- Proxy device is another device and can control group of servers.  And 0031: “The address control portion 103 modifies the IP address and MAC address of the server 1 to addresses offered from the proxy device 2 or returns the IP address and MAC address to their original addresses. ”- based on mac address controls the servers and also see 0053 and “0009: “a proxy server is installed and monitors packets flowing through a network. If the proxy server finds a request destined for a sleeping personal computer (PC), the server searches sets of responses corresponding to the request destined for the PC, ”- servers and PC can play a media content ].  .

As to claim 16, 
Sebastian teaches requesting and receiving, by a waking device from a central data repository over a network, state information about at least one playback device is performed periodically at a predetermined time interval [0018: “This event will refresh the Mac authentication state and the IoT device will stay in authenticated state for another log-off period, such as the 20 second log-off period in the example discussed above. This Wake-on-LAN pattern may repeat periodically if the inactivity timer reaches the threshold inside the log-off period. ”- periodically wakes up].
As to claim 17, 
Sebastian teaches requesting and receiving, by a waking device from a central data repository over a network, state information about at least one playback device is performed in response to an event on the waking device [0018: “Once the inactivity period reaches a threshold (e.g., 15 seconds), the Wakeon- LAN module forms a Wake-on-LAN packet and sends the Wake-on-LAN packet on the port to which the IoT device is connected. When received by the IoT device, the Wake-on-LAN packet will wake the IoT device up, and the IoT device will exchange packets ……This Wake-on-LAN pattern may repeat periodically as long as the inactivity timer reaches the threshold inside the log-off period.”- inactivity threshold is an event].

As to claim 18,
Ohtani teaches the event on the waking device comprises a controller application being opened on the waking device [0006: “A first known technique for remotely restoring a server from sleep state via a network makes use of a magic packet. A magic packet is made of a packet consisting of 6 repetitions of 0xFF on an Ethernet frame followed by 16 repetitions of the MAC (Media Access Control) address of the server to be awakened. The magic packet is sent by broadcast. If the packet is received by a sleeping server, it is automatically wakened up and restored to normal operation. ”- when server receives and automatically wakes up, it has to have an application running on to receive packets.].
As to claim 19,
Ohtani teaches event on the waking device comprises the waking device connecting to a local network containing the group of playback devices for the first time [[0036: “The server status notification portion 111 sends broadcast packets to a LAN (local area network) with which the server 1 and proxy device 2 are connected to inform the LAN that the server 1 has entered sleep mode and that the virtual IF 109 acting as a proxy for the server 1 has been created inside the proxy device 2. The server wakeup processing portion 112 sends a request for restoring the server 1 from the sleep mode to the server 1.”- Proxy device is waking device, LAN is local network. Furthermore, servers are connected to proxy device in first time.  ].

As to claim 20, 
Combination of Ohtani and Sebastian teach this claim according to the reasoning set forth in claim 4 supra.
	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani [20100125742], in view of Sebastian et al [20200026339], in view of Kay [20100122098], further in view of Yechieli [20140195838]
As to claim 7, 
Ohtani teaches state information includes status of whether the playback device is in a state that cannot receive or respond to a magic frame [0005: “once a server (such as a file server, remote desktop server, Web server, or other computer) is made to sleep, if a request arrives from a client terminal (such as a personal computer that is a user terminal), the server cannot respond.”  And  0041: “server status detection portion 105 of the proxy device 2 that has received the notification informs the server status management portion 107 that the server 1 is put into sleep mode. The server status management portion 107 updates the status information about the server 1 and instructs the virtual IF management portion 108 to create a virtual interface capable of receiving a request destined for the server.” – stores the sleep status]
But do not explicitly teach storing state that cannot receive or respond to a magic frame 
Yechieli teaches [20140195838] storing state that cannot receive or respond to a magic frame [0021: “WOL server 280 may host a website that can be reached by devices in the network to wake up or turn on a target device in the network. WOL server 280 may store, for example, respective MAC addresses of devices in the network, IP addresses associated with subnets or VLANs in the network, status information of devices in the network (e.g., whether a device is turned on and awake, asleep, or turned off), and power-cost information indicative of the cost of power”- as instant application suggests powered off state does not respond]
It would have been obvious to person of ordinary skill in the art before the invention was filed to combine teaching Ohtani, Sebastian, Kay with Yechieli because all are directed toward waking up device. Furthermore, Yechieli improves upon Ohtani and Sebastian and Kay  by being able to store all the state such that when device is turned off it will not be able to respond back the such that it is know whether to wake up device or send packets for efficiently carry on processing.


Allowable Subject Matter
Claim 2-3, 21, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Response to Arguments
Applicants argument: Claim 1 as amended provides that "state information comprises a MAC address of the playback device and availability of the playback device to respond to a particular media service." The cited portions of the Ohtani publication does not describe the "sleep invocation notification" as including "a MAC address of the playback device and availability of the playback device to respond to a particular media service." [Ohtani: 0037: “The status notification portion 102 sends a sleep invocation notification to the server status detection portion 105 of the proxy device 2 inside the LAN, together with the server's IP address and server's MAC address used by the server 1, to inform the detection portion 105 that the server 1 is put into sleep mode (step S201 of FIG. 2A).” - 0009: “If the proxy server finds a request destined for a sleeping personal computer (PC), the server searches sets of responses corresponding to the request destined for the PC, the sets of responses being previously stored inside the server. If a pertinent one is found, the server returns it on behalf of the PC. If there is not any pertinent set, the proxy server restores the PC from its sleeping state. When the PC is restored to normal operation, a request is forwarded to the PC, prompting it to make a response ”- and device responds with the stored response to the command service ];  ] 

Applicants argument: Additionally, the Office action on p. 10 asserts that the system of the Kay publication describes "receiving the state information about the playback device at a waking device from the central data repository." However, the waking device (network edge device 200) asserted in the Kay publication is not described as receiving state information as recited in claim 1, that includes "a MAC address of the playback device and availability of the playback device to respond to a particular media service." (Claim 1). Instead of the MAC address of the playback device (terminal device 100), it states that the "wake-up command [[that]] is addressed to the network edge device 200." (Kay publication, [0025]). In addition, the state information does not include "availability of the playback device to respond to a particular media service" as recited in Claim 1.
Examiners Answer: 
Ohtani teaches the Mac information and responding to the request, wherein kay teaches state information receiving, both are combined such the Mac data and state information of the Ohtani can be combined with receiving data from repository in the teaching of Kay such that the mac address and state information can be received from repository including data mac address and state information. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187